UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:November 30, 2010 Date of reporting period:May 31, 2010 Item 1. Report to Stockholders. PIA Funds – PIA BBB Bond Fund Managed Account Completion Shares (MACS) – PIA MBS Bond Fund Managed Account Completion Shares (MACS) Semi-Annual Report May 31, 2010 PIA Funds Dear Shareholder: We are pleased to provide you with this semi-annual report for the period ended May 31, 2010 for the following series of the PIA Mutual Funds for which Pacific Income Advisers (“PIA”) is the adviser: the BBB Bond Fund and the MBS Bond Fund. Economic growth continued for the third quarter in a row. First quarter reported Gross Domestic Product (GDP) was +3.0% compared to +0.1% for the year of 2009. At the same time the unemployment rate remained at the elevated level of 9.7%. Year over year change in the Consumer Price Index (CPI) for recent months was a little over 2%. The Federal Reserve maintained their Fed Funds rate at 0-25 basis points (bp) for the period. Yields on 6 month treasury bills increased 7 bp while yields on 5 and 30 year treasuries increased by 9 bp and 2 bp, respectively. These slight increases in yields included a relatively large rally in May when 5 and 30 year treasury yields declined around 30 bp mainly due to a flight to quality from equities, sovereign and high yield bond markets. Interest rate spreads over treasuries on corporate bonds increased 10 bp during the period after a volatile month of May when spreads rose close to 50 bp. We believe that the PIA BBB Bond Fund and MBS Bond Fund provide our clients with a very cost effective means of investing in a broadly diversified portfolio of BBB rated bonds or agency mortgage backed bonds because, as described in our prospectus, PIA pays all expenses incurred by each Fund so our clients incur no additional expense relative to their investment in the Fund. PIA BBB Bond Fund The return of the BBB Bond Fund for the six month period ending May 31 was 3.18% compared to the Barclays Capital U.S. Credit Baa Bond Index return of 3.62%. The Fund’s return was lower than the index partly due to its emphasis on more liquid issues. The Fund seeks to approximate the return on the index due to a strategy of having a broad diversification of issuers, industry sectors and range of maturities. The bonds held in the Fund represent over one hundred and forty different issuers. Interest rate spreads on Baa bonds over comparable maturity U.S. Treasuries narrowed from 264 basis points at the end of November 2009 to 230 basis points in May 2010. PIA MBS Bond Fund The return of the MBS Bond Fund for the six month period ending May 31 was 1.85% compared to the Barclays Capital U.S. MBS Fixed Rate Index return of 1.87%. Spreads over U.S. treasuries on mortgage securities were relatively stable during the period. The Fund’s slightly shorter duration and emphasis on higher coupon agency MBS helped the return. Please take a moment to review your Fund(s)’ statement of assets and the results of operations for the six month period ended May 31. We look forward to reporting to you again with the annual report dated November 2010. Lloyd McAdams Chairman of the Board Please refer to the following page for important disclosure information. - 1 - PIA Funds Past performance is not a guarantee of future results. Opinions expressed above are those of the adviser and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Must be preceded or accompanied by a prospectus. Mutual Fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset-Backed and Mortgage-Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The Funds may also use options, futures contracts, and swaps, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency rates.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the Prospectus. Bond ratings provide the probability of an issuer defaulting based on the analysis of the issuer’s financial condition and profit potential. Bond rating services are provided by Standard & Poor’s, Moody’s Investors Service, and Fitch Investors Service. Bond ratings start at AAA (denoting the highest investment quality) and usually end at D (meaning payment is in default). The Barclays Capital U.S. Credit Baa Bond Index is an unmanaged index consisting of bonds rated Baa. The issues must be publicly traded and meet certain maturity and issue size requirements. Bonds are represented by the Industrial, Utility, Finance and non-corporate sectors. Non-corporate sectors include sovereign, supranational, foreign agency and foreign local government issuers. The Barclays Capital U.S. MBS Fixed Rate Index (The MBS Index) is an unmanaged index that covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC). The MBS Index is formed by grouping the universe of over 600,000 individual fixed rate MBS pools into approximately 3,500 generic aggregates. Each aggregate is a proxy for the outstanding pools for a given agency, program, issue year and coupon. The index maturity and liquidity criteria are then applied to these aggregates to determine which qualify for inclusion in the index. About 600 of these generic aggregates meet the criteria. You cannot invest directly in an index. The consumer price index (CPI) is a measure estimating the average price of consumer goods and services purchased by households.CPI measures a price change for a constant market basket of goods and services from one period to the next within the same area (city, region, or nation).The CPI is determined by measuring the price of a standard group of goods meant to represent the typical market basket of a typical urban consumer. Basis point equals 1/100th of 1%. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Quasar Distributors, LLC, Distributor - 2 - PIA Funds Expense Example – May 31, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the PIA Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/09 – 5/31/10). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.00% per the advisory agreements for the PIA BBB Bond Fund and the PIA MBS Bond Fund.Although the Funds charge no sales loads or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The example below includes, but is not limited to, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 12/1/09 Value 5/31/10 Period 12/1/09 – 5/31/10* PIA BBB Bond Fund Actual Hypothetical (5% return before expenses) PIA MBS Bond Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Funds’ annualized expense ratios of 0.00%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. - 3 - PIA Funds PIA BBB BOND FUND Allocation of Portfolio Assets – May 31, 2010 (Unaudited) Investments by Sector As a Percentage of Net Assets - 4 - PIA Funds PIA MBS BOND FUND Allocation of Portfolio Assets – May 31, 2010 (Unaudited) Investments by Issuer As a Percentage of Net Assets - 5 - PIA Funds PIA BBB BOND FUND Schedule of Investments – May 31, 2010 (Unaudited) Principal Amount Value CORPORATE BONDS 94.1% Aerospace/Defense 0.5% Northrop Grumman Corp. $ 7.75%, due 2/15/31 $ Agricultural Chemicals 0.4% Potash Corporation of Saskatchewan 5.875%, due 12/1/36 Airlines 0.2% Continental Airlines, Inc. 5.983%, due 10/19/23 Appliances 0.3% Whirlpool Corp. 5.50%, due 3/1/13 Automobile Manufacturers 1.0% DaimlerChrysler NA 6.50%, due 11/15/13 8.50%, due 1/18/31 Banks 3.5% Capital One Financial Corp. 6.15%, due 9/1/16 Fifth Third Bancorp 4.50%, due 6/1/18 8.25%, due 3/1/38 Key Bank NA 5.80%, 7/1/14 Marshall & Ilsley Bank 4.85%, 6/16/15 Regions Financial Corp. 7.50%, due 5/15/18 6.45%, due 6/26/37 Royal Bank of Scotland Group PLC 5.00%, due 10/1/14 Suntrust Banks 6.00%, due 9/11/17 UBS AG Preferred Funding Trust 6.243%, due 5/15/16 (a) Beverages 1.5% Anheuser-Busch Companies, Inc. 5.50%, due 1/15/18 6.45%, due 9/1/37 Dr Pepper Snapple Group, Inc. 6.82%, due 5/1/18 Broker 0.5% Goldman Sachs Capital II Preferred Trust 5.793%, due 6/1/12 (a) Jefferies Group, Inc. 6.25%, due 1/15/36 Nomura Holdings, Inc. 6.70%, due 3/4/20 Cable/Satellite 0.5% Direct TV Holdings 7.625%, due 5/15/16 Capital Goods 0.2% Vulcan Materials Co. 5.60%, due 11/30/12 Chemicals 1.2% Dow Chemical Co. 8.55%, due 5/15/19 7.375%, due 11/1/29 The accompanying notes are an integral part of these financial statements. - 6 - PIA Funds PIA BBB BOND FUND Schedule of Investments – May 31, 2010 (continued) (Unaudited) Principal Amount Value Construction 0.6% CRH America, Inc. $ 6.00%, due 9/30/16 $ Consumer Products 0.7% Clorox Co. 5.95%, due 10/15/17 Diversified Financial Services 0.4% Block Financial LLC 7.875%, due 1/15/13 Diversified Manufacturing 1.6% ITT Corp. 6.125%, due 5/1/19 Ingersoll-Rand Global Holding Company Ltd. 6.875%, due 8/15/18 Tyco Electronics Group SA 6.00%, due 10/1/12 Tyco International Group SA 6.00%, due 11/15/13 Electric Utilities 9.6% Ameren Corp. 8.875%, due 5/15/14 Arizona Public Service Co. 5.80%, due 6/30/14 CenterPoint Energy, Inc. 7.00%, due 3/1/14 Constellation Energy Group 7.60%, due 4/1/32 Consumers Energy 5.50%, due 8/15/16 Dominion Resources, Inc. 5.15%, due 7/15/15 5.95%, due 6/15/35 DTE Energy Co. 6.375%, due 4/15/33 Duke Energy Corp. 6.25%, due 6/15/18 Exelon Corp. 4.90%, due 6/15/15 5.625%, due 6/15/35 FirstEnergy Corp. 7.375%, due 11/15/31 Indiana Michigan Power 6.05%, due 3/15/37 Jersey Central Power & Light 7.35%, due 2/1/19 MidAmerican Energy Holdings Co. 6.125%, due 4/1/36 Nevada Power Co. 6.50%, due 8/1/18 NiSource Finance Corp. 5.40%, due 7/15/14 Oncor Electric Delivery 7.00%, due 5/1/32 PPL Energy Supply, LLC 6.40%, due 11/1/11 PSEG Power, LLC 6.95%, due 6/1/12 Puget Sound Energy, Inc. 6.274%, due 3/15/37 Finance 0.8% SLM Corp. 5.375%, due 5/15/14 8.45%, due 6/15/18 Finance – Credit Cards 0.2% American Express Co. 6.80%, due 9/1/66 (a) The accompanying notes are an integral part of these financial statements. - 7 - PIA Funds PIA BBB BOND FUND Schedule of Investments – May 31, 2010 (continued) (Unaudited) Principal Amount Value Food 5.0% ConAgra Foods, Inc. $ 6.75%, due 9/15/11 $ 7.125%, due 10/1/26 H.J. Heinz Finance Co. 6.625%, due 7/15/11 Kraft Foods, Inc. 6.25%, due 6/1/12 6.50%, due 8/11/17 6.875%, due 2/1/38 Kroger Co. 6.20%, due 6/15/12 6.15%, due 1/15/20 Safeway, Inc. 6.35%, due 8/15/17 Sara Lee Corp. 3.875%, due 6/15/13 Yum! Brands, Inc. 6.25%, due 3/15/18 Forest Products & Paper 0.5% International Paper Co. 7.95%, due 6/15/18 Gas Pipelines 1.0% Plains All American Pipeline, L.P. 6.50%, due 5/1/18 Health Care 2.4% Hospira, Inc. 5.55%, due 3/30/12 Humana Inc. 7.20%, due 6/15/18 McKesson Corp. 5.25%, due 3/1/13 Hotels 0.3% Marriott International, Inc. 5.625%, due 2/15/13 Insurance 4.0% Allstate Corp. 6.125%, due 5/15/37 (a) CIGNA Corp. 6.35%, due 3/15/18 6.15%, due 11/15/36 CNA Financial Corp. 5.85%, due 12/15/14 Genworth Financial, Inc. 5.75%, 6/15/14 Hartford Financial Services Group 5.25%, due 10/15/11 Lincoln National Corp. 8.75%, due 7/1/19 Marsh & McLennan Cos., Inc. 5.75%, due 9/15/15 MetLife, Inc. 6.40%, due 12/15/66 Protective Life Corp. 7.375%, due 10/15/19 Prudential Financial, Inc. 5.10%, due 9/20/14 6.625%, due 12/1/37 Willis North America Inc. 6.20%, due 3/28/17 XL Capital Ltd. 5.25%, due 9/15/14 Media 8.5% Comcast Corp. 6.50%, due 1/15/17 7.05%, due 3/15/33 Cox Communications, Inc. 7.125%, due 10/1/12 News America, Inc. 5.30%, due 12/15/14 6.20%, due 12/15/34 The accompanying notes are an integral part of these financial statements. - 8 - PIA Funds PIA BBB BOND FUND Schedule of Investments – May 31, 2010 (continued) (Unaudited) Principal Amount Value Media 8.5% (continued) Time Warner, Inc. $ 9.125%, due 1/15/13 $ 7.625%, due 4/15/31 Time Warner Cable, Inc. 5.40%, due 7/2/12 Time Warner Entertainment Company, L.P. 8.375%, due 7/15/33 Viacom, Inc. 6.25%, due 4/30/16 7.875%, due 7/30/30 6.875%, due 4/30/36 Medical Services 0.2% Medco Health Solutions, Inc. 7.125%, due 3/15/18 Metals 0.8% Alcoa Inc. 5.55%, due 2/1/17 5.95%, due 2/1/37 Southern Copper Corp. 6.75%, due 4/16/40 Mining 4.7% Barrick Gold Corp. 6.95%, due 4/1/19 Freeport-McMoran C&G 8.375%, due 4/1/17 Newmont Mining Corp. 5.125%, due 10/1/19 Rio Tinto Finance USA, Ltd. 6.50%, due 7/15/18 7.125%, due 7/15/28 Vale Overseas Limited 6.25%, due 1/23/17 6.875%, due 11/21/36 Office Equipment 0.6% Xerox Corp. 6.40%, due 3/15/16 Oil & Gas 12.6% Anadarko Petroleum Corp. 5.95%, due 9/15/16 6.45%, due 9/15/36 Canadian Natural Resources 6.00%, due 8/15/16 6.50%, due 2/15/37 Devon Energy Corp. 7.95%, due 4/15/32 Devon Financing Corp., U.L.C. 6.875%, due 9/30/11 Encana Corp. 6.50%, due 8/15/34 Encana Holdings Financial Corp. 5.80%, due 5/1/14 Energy Transfer Partners LP 5.95%, due 2/1/15 7.50%, due 7/1/38 Enterprise Products 5.60%, due 10/15/14 Hess Corp. 8.125%, due 2/15/19 7.875%, due 10/1/29 Kinder Morgan Energy Partners 5.125%, due 11/15/14 5.80%, due 3/15/35 Marathon Oil Corp. 5.90%, due 3/15/18 6.60%, due 10/1/37 Nexen, Inc. 6.40%, due 5/15/37 Pemex Master Trust 5.75%, due 3/1/18 6.625%, due 6/15/35 The accompanying notes are an integral part of these financial statements. - 9 - PIA Funds PIA BBB BOND FUND Schedule of Investments – May 31, 2010 (continued) (Unaudited) Principal Amount Value Oil & Gas 12.6% (continued) Petrobras International Finance Co. $ 5.875%, due 3/1/18 $ 6.875%, due 1/20/40 Smith International, Inc. 9.75%, due 3/15/19 Suncor Energy, Inc. 6.10%, due 6/1/18 6.50%, due 6/15/38 Talisman Energy 6.25%, due 2/1/38 Transocean Inc. 6.00%, due 3/15/18 6.80%, due 3/15/38 Valero Energy Corp. 6.875%, due 4/15/12 6.625%, due 6/15/37 Weatherford International Ltd. 9.625%, due 3/1/19 6.50%, due 8/1/36 XTO Energy, Inc. 5.00%, due 1/31/15 6.375%, due 6/15/38 Pharmacy Services 0.3% Express Scripts, Inc. 6.25%, due 6/15/14 Pipelines 3.2% Enbridge Energy Partners, L.P. 5.20%, due 3/15/20 ONEOK, Inc. 5.20%, due 6/15/15 ONEOK Partners, LP 5.90%, due 4/1/12 Tennessee Gas Pipeline 7.50%, due 4/1/17 7.00%, due 10/15/28 Texas Eastern Transmission Corp. 7.00%, due 7/15/32 TransCanada Pipelines Limited 6.35%, due 5/15/67 (a) Williams Companies, Inc. 8.75%, due 3/15/32 Williams Pipeline Partners LP 7.25%, due 2/1/17 Printing 0.2% R. R. Donnelley & Sons Co. 6.125%, due 1/15/17 Real Estate Investment Trusts 2.4% Boston Properties, LP 6.25%, due 1/15/13 Duke Realty LP 8.25%, due 8/15/19 ERP Operating LP 5.25%, due 9/15/14 Health Care Property Investors, Inc. 6.00%, due 1/30/17 Healthcare Realty Trust 5.125%, due 4/1/14 Hospitality Properties Trust 5.625%, due 3/15/17 ProLogis 5.75%, due 4/1/16 Retail 1.7% CVS/Caremark Corp. 5.75%, due 6/1/17 Home Depot, Inc. 5.25%, due 12/16/13 5.875%, due 12/16/36 The accompanying notes are an integral part of these financial statements. - 10 - PIA Funds PIA BBB BOND FUND Schedule of Investments – May 31, 2010 (continued) (Unaudited) Principal Amount Value Retail 1.7% (continued) Staples, Inc. $ 9.75%, due 1/15/14 $ Sovereign 7.8% Federal Republic of Brazil 11.00%, due 1/11/12 6.00%, due 1/17/17 7.125%, due 1/20/37 Republic of Peru 8.375%, due 5/3/16 6.55%, due 3/14/37 United Mexican States 5.875%, due 1/15/14 5.625%, due 1/15/17 6.75%, due 9/27/34 Steel 0.6% Arcelormittal SA 9.00%, due 2/15/15 Technology 0.5% Motorola, Inc. 8.00%, due 11/1/11 6.625%, due 11/15/37 Telecommunications 6.7% AT&T Broadband Corp. 8.375%, due 3/15/13 British Telecom PLC 9.125%, due 12/15/10 5.15%, due 1/15/13 9.625%, due 12/15/30 CenturyTel, Inc. 6.00%, due 4/1/17 Deutsche Telekom International Finance 6.75%, due 8/20/18 8.75%, due 6/15/30 Embarq Corp. 7.995%, due 6/1/36 Qwest Corp. 8.875%, due 3/15/12 6.875%, due 9/15/33 Rogers Wireless, Inc. 6.375%, due 3/1/14 Telecom Italia Capital 5.25%, due 11/15/13 6.375%, due 11/15/33 Tobacco 2.3% Altria Group, Inc. 9.70%, due 11/10/18 9.95%, due 11/10/38 Reynolds American, Inc. 6.75%, due 6/15/17 Transportation 2.7% Burlington Northern Santa Fe 6.75%, due 7/15/11 6.15%, due 5/1/37 CSX Corp. 5.60%, due 5/1/17 Norfolk Southern Corp. 5.257%, due 9/17/14 7.05%, due 5/1/37 Union Pacific Corp. 6.15%, due 5/1/37 The accompanying notes are an integral part of these financial statements. - 11 - PIA Funds PIA BBB BOND FUND Schedule of Investments – May 31, 2010 (continued) (Unaudited) Principal Amount Value Utilities – Natural Gas 0.5% Sempra Energy $ 6.00%, due 2/1/13 $ Waste Disposal 0.9% Allied Waste North America, Inc. 6.875%, due 6/1/17 Waste Management, Inc. 7.75%, due 5/15/32 Total Corporate Bonds (cost $321,469,886) U.S. TREASURY NOTES 3.9% U.S. Treasury Notes 2.50%, due 3/31/15 (c) Total U.S. Treasury Notes (cost $14,034,611) Shares SHORT-TERM INVESTMENTS 0.4% AIM STIT - Treasury Portfolio – Institutional Class, 0.06% (b) (c) Total Short-Term Investments (cost $1,423,113) Total Investments (cost $336,927,610) 98.4% Other Assets less Liabilities 1.6% TOTAL NET ASSETS 100.0% $ (a) Variable rate security. Rate shown reflects the rate in effect at May 31, 2010. (b) Rate shown is the 7-day yield at May 31, 2010. (c) A portion of the security is segregated in connection with credit default swap contracts. Credit Default Swaps on Credit Indices Sell Protection Receive Expiration Notional Unrealized Counterparty Reference Index Fixed Rate Date Amount Depreciation Barclays Bank PLC CDX.NA.IG.HVOL13 1.00% 12/20/14 Country Allocation Country % of Net Assets United States % Canada % Brazil % Mexico % Luxembourg % Cayman Islands % United Kingdom % Switzerland % Australia % Netherlands % Peru % Japan % Bermuda % % The accompanying notes are an integral part of these financial statements. - 12 - PIA Funds PIA MBS BOND FUND Schedule of Investments – May 31, 2010 (Unaudited) Principal Amount Value MORTGAGE-BACKED SECURITIES 88.5% U.S. Government Agencies 88.5% FHLMC Pool $ 4.50%, due 5/1/20, #G18052 $ 4.50%, due 3/1/21, #G18119 5.00%, due 3/1/21, #G18105 4.50%, due 5/1/21, #J01723 6.00%, due 6/1/21, #G18124 4.50%, due 9/1/21, #G12378 5.00%, due 11/1/21, #G18160 5.00%, due 2/1/22, #G12522 5.00%, due 2/1/22, #J04411 5.50%, due 3/1/22, #G12577 5.00%, due 7/1/22, #J05243 5.50%, due 5/1/35, #B31639 5.00%, due 8/1/35, #A36351 5.00%, due 10/1/35, #G01940 6.00%, due 1/1/36, #A42208 7.00%, due 1/1/36, #G02048 5.50%, due 2/1/36, #G02031 7.00%, due 8/1/36, #G08148 6.50%, due 9/1/36, #A54908 6.50%, due 11/1/36, #A54094 5.50%, due 2/1/37, #A57840 5.00%, due 5/1/37, #A60268 5.00%, due 6/1/37, #G03094 5.50%, due 6/1/37, #A61982 6.00%, due 6/1/37, #A62176 6.00%, due 6/1/37, #A62444 5.00%, due 7/1/37, #A63187 5.50%, due 8/1/37, #G03156 6.50%, due 8/1/37, #A70413 7.00%, due 8/1/37, #A70079 7.00%, due 9/1/37, #A65171 7.00%, due 9/1/37, #A65335 7.00%, due 9/1/37, #A65670 7.00%, due 9/1/37, #A65780 7.00%, due 9/1/37, #A65941 7.00%, due 9/1/37, #A66041 7.00%, due 9/1/37, #G03207 6.50%, due 11/1/37, #A68726 5.50%, due 4/1/38, #G04121 5.50%, due 5/1/38, #A77265 5.50%, due 5/1/38, #G04215 FHLMC GOLD TBA (a) 5.00%, due 6/1/40 4.50%, due 6/15/40 FNMA Pool 4.50%, due 10/1/20, #842732 4.50%, due 12/1/20, #813954 4.50%, due 2/1/21, #845437 5.00%, due 2/1/21, #865191 5.00%, due 5/1/21, #879112 4.50%, due 7/1/21, #845515 5.50%, due 10/1/21, #905090 5.00%, due 2/1/22, #900946 6.00%, due 2/1/22, #912522 5.00%, due 6/1/22, #937709 5.00%, due 7/1/22, #938033 5.00%, due 7/1/22, #944887 5.50%, due 7/1/22, #905040 7.00%, due 8/1/32, #650101 7.00%, due 6/1/35, #821610 7.00%, due 7/1/35, #826251 7.00%, due 9/1/35, #842290 4.50%, due 11/1/35, #256032 5.00%, due 12/1/35, #852482 7.00%, due 2/1/36, #865190 7.00%, due 4/1/36, #887709 5.00%, due 5/1/36, #745515 6.50%, due 7/1/36, #897100 7.00%, due 7/1/36, #887793 6.00%, due 8/1/36, #892925 6.50%, due 8/1/36, #878187 5.00%, due 9/1/36, #893621 7.00%, due 9/1/36, #900964 The accompanying notes are an integral part of these financial statements. - 13 - PIA Funds PIA MBS BOND FUND Schedule of Investments – May 31, 2010 (continued) (Unaudited) Principal Amount Value U.S. Government Agencies 88.5% (continued) FNMA Pool (continued) $ 5.50%, due 10/1/36, #831845 $ 5.50%, due 10/1/36, #893087 6.00%, due 10/1/36, #897174 5.50%, due 12/1/36, #256513 6.50%, due 12/1/36, #920162 7.00%, due 1/1/37, #256567 5.50%, due 2/1/37, #256597 6.00%, due 2/1/37, #909357 7.00%, due 2/1/37, #915904 5.50%, due 3/1/37, #256636 6.50%, due 5/1/37, #917052 5.50%, due 6/1/37, #918554 5.50%, due 6/1/37, #918705 6.00%, due 6/1/37, #888413 6.00%, due 6/1/37, #917129 7.00%, due 6/1/37, #256774 7.00%, due 6/1/37, #940234 5.00%, due 7/1/37, #944534 5.50%, due 10/1/37, #954939 6.00%, due 12/1/37, #965488 5.50%, due 2/1/38, #961691 6.00%, due 6/1/38, #984764 FNMA TBA (a) 5.00%, due 6/12/38 4.50%, due 6/1/40 GNMA Pool 7.00%, due 9/15/35, #647831 5.00%, due 10/15/35, #642220 5.00%, due 11/15/35, #550718 5.50%, due 11/15/35, #650091 5.50%, due 12/15/35, #646307 5.50%, due 4/15/36, #652534 6.50%, due 6/15/36, #652593 5.50%, due 7/15/36, #608993 6.50%, due 10/15/36, #646564 6.00%, due 11/15/36, #617294 6.50%, due 12/15/36, #618753 5.50%, due 2/15/37, #658419 6.00%, due 4/15/37, #668411 5.00%, due 8/15/37, #671463 6.00%, due 10/15/37, #664379 5.50%, due 8/15/38, #677224 5.50%, due 8/15/38, #691314 GNMA TBA (a) 4.50%, due 6/15/39 5.00%, due 6/1/40 5.50%, due 6/15/40 Total Mortgage-Backed Securities (cost $97,471,223) U.S. GOVERNMENT INSTRUMENTALITIES U.S. Treasury Notes 3.3% U.S. Treasury Note 0.75%, due 11/30/11 4.25%, due 11/15/17 Total U.S. Government Instrumentalities (cost $3,745,724) The accompanying notes are an integral part of these financial statements. - 14 - PIA Funds PIA MBS BOND FUND Schedule of Investments – May 31, 2010 (continued) (Unaudited) Shares/ Principal Amount Value SHORT-TERM INVESTMENTS 40.6% AIM STIT - Treasury Portfolio – Institutional Class, 0.06% (b) $ Fidelity Institutional Money Market Government Portfolio – Class I, 0.08% (b) $ U.S. Treasury Bill, 0.20%, due 11/18/10 (c) U.S. Treasury Bill, 0.29%, due 4/7/11 (c) Total Short-Term Investments (cost $47,080,686) Total Investments (cost $148,297,633) % Liabilities less Other Assets )% ) TOTAL NET ASSETS % $ (a) Security purchased on a when-issued basis. As of May 31, 2010, the total cost of investments purchased on a when-issued basis was $41,165,891 or 35.4% of total net assets. (b) Rate shown is the 7-day yield at May 31, 2010. (c) Rate shown is the discount rate at May 31, 2010. FHLMC – Federal Home Loan Mortgage Corporation FNMA – Federal National Mortgage Association GNMA – Government National Mortgage Association TBA – To Be Announced The accompanying notes are an integral part of these financial statements. - 15 - PIA Funds Statements of Assets and Liabilities – May 31, 2010 (Unaudited) BBB MBS Bond Fund Bond Fund Assets: Investments in securities, at value (cost $336,927,610 and $148,297,633, respectively) $ $ Receivable for fund shares sold Receivable for securities sold — Interest receivable Due from investment adviser (Note 4) Prepaid expenses Total assets Liabilities: Payable for securities purchased — Payable for fund shares redeemed Swap payments received — Unrealized loss on swap contracts — Administration fees Custody fees Transfer agent fees and expenses Fund accounting fees Audit fees Chief Compliance Officer fee Accrued expenses Total liabilities Net Assets $ $ Net Assets Consist of: Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation/(depreciation) on: Investments Swap contracts ) — Net Assets $ $ Net Asset Value, Offering Price and Redemption Price Per Share $ $ Shares Issued and Outstanding (Unlimited number of shares authorized, par value $0.01) The accompanying notes are an integral part of these financial statements. - 16 - PIA Funds Statements of Operations – Six Months Ended May 31, 2010 (Unaudited) BBB MBS Bond Fund Bond Fund Investment Income: Interest $ $ Total investment income Expenses: Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Registration fees Custody fees (Note 4) Audit fees Insurance Trustees’ fees Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Miscellaneous Total expenses Less: Expense reimbursement from adviser (Note 4) ) ) Net expenses — — Net investment income Realized and Unrealized Gain/(Loss) on Investments and Swap Contracts: Net realized gain on: Investments Swap contracts — Net change in unrealized appreciation/(depreciation) on: Investments ) ) Swap contracts — Net gain on investments and swap contracts Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. - 17 - PIA Funds Statements of Changes in Net Assets BBB MBS Bond Fund Bond Fund Six Months Six Months Ended Ended May 31, 2010 Year Ended May 31, 2010 Year Ended (Unaudited) Nov. 30, 2009 (Unaudited) Nov. 30, 2009 Increase/(Decrease) in Net Assets From Operations: Net investment income $ Net realized gain/(loss) on: Investments ) Swap contracts — — — Net change in unrealized appreciation/(depreciation) on: Investments ) ) Swap contracts ) — — Net increase in net assets resulting from operations Distributions Paid to Shareholders: Distributions from net investment income ) Distributions from net realized gains on investments — — ) ) Total distributions ) Capital Share Transactions: Proceeds from shares sold Distributions reinvested Payment for shares redeemed ) Net increase in net assets from capital share transactions Total increase/(decrease) in net assets ) Net Assets, Beginning of Period Net Assets, End of Period $ Includes Undistributed Net Investment Income of $ Transactions in Shares: Shares sold Shares issued on reinvestment of distributions Shares redeemed ) Net increase/(decrease) in shares outstanding ) The accompanying notes are an integral part of these financial statements. - 18 - PIA Funds BBB BOND FUND Financial Highlights Six Months Ended Year Ended Nov. 30, May 31, 2010 (Unaudited) Per Share Operating Performance (For a fund share outstanding throughout each period) Net asset value, beginning of period $ Income From Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments and swap contracts ) ) ) Total from investment operations ) Less Distributions: Distributions from net investment income ) Distributions from net realized gains — ) Total distributions ) Net asset value, end of period $ Total Return %++ % -13.58 % Ratios/Supplemental Data: Net assets, end of period (in 000’s) $ Ratio of expenses to average net assets: Net of expense reimbursement %+ % Before expense reimbursement %+ % Ratio of net investment income to average net assets: Net of expense reimbursement %+ % Before expense reimbursement %+ % Portfolio turnover rate 20
